t c memo united_states tax_court stephen h rifkin pamela t rifkin petitioners v commissioner of internal revenue respondent docket no filed date warren nemiroff for petitioners miles d friedman for respondent memorandum findings_of_fact and opinion gerber judge respondent determined federal_income_tax deficiencies in petitioners'1 and taxable years as follows petitioner stephen h rifkin died after the filing of the petition in this case and prior to the trial penalties year deficiency sec_6662 dollar_figure dollar_figure big_number big_number the parties have agreed to amounts for the taxable_year and the following issues remain in controversy for whether petitioners failed to report dollar_figure of gross_receipts for whether petitioners' cost_of_goods_sold was dollar_figure as reported or dollar_figure as determined by respondent whether petitioners have substantiated entitlement to dollar_figure of deductions claimed on their schedule c for whether petitioners are entitled to claim certain employee_expenses or should use a standard_deduction for and whether petitioners are liable for an accuracy-related_penalty for unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners stephen now deceased and pamela rifkin were married during the years under consideration and they resided in laguna beach california at the time their petition was filed mrs rifkin graduated from high school in continued on through year of college and in married mr rifkin mrs rifkin obtained an associate of arts degree in about and in began an interior design business that she named metamorphosis design group metamorphosis during the and taxable years mrs rifkin owned and operated metamorphosis from her residence where she designed one-of-a- kind furniture lighting and other interior decorating items mr rifkin was disabled and unemployed throughout but assisted mrs rifkin by handling the paperwork and financial matters for metamorphosis no formal books_or_records were maintained for metamorphosis and mr rifkin prepared petitioners' federal_income_tax return reporting certain amounts as metamorphosis' business income on schedule c mrs rifkin signed the return without reviewing the contents on their schedule c petitioners reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure and gross_income of dollar_figure rose koczergo was assigned to audit petitioners' and income_tax returns at the time of the trial in this case she had been an internal revenue_agent for years and a tax_auditor for the first of her years with the internal_revenue_service prior to working for respondent she held various positions in financial banking institutions agent koczergo received a degree in accounting but is not licensed as a public or certified_public_accountant this case was one of the first assigned to ms koczergo after she had become an internal revenue_agent petitioners' records were requested and the data provided was incomplete so agent koczergo used the bank_deposits method to analyze and reconstruct petitioners' income the records received from petitioners included partial bank statements clients' ledgers and canceled checks personal and business except for the month of date petitioners also provided a document they denominated as a ledger that had been maintained by mr rifkin the document consisted of a single page reflecting the monthly gross and profit along with running totals for each month the ledger did not contain any details as to the name of customers or any other references that could be reconciled with other business documents records or bank records the total profit reflected on the ledger for was dollar_figure and the total gross for was reflected as dollar_figure with respect to other documents provided by petitioners agent koczergo did not find them to be complete and reliable due to changes including erasures and white-outs and because the backup documents such as invoices and client proposals were not available to her because of these circumstances agent koczergo utilized the bank_deposits method to reconstruct petitioners' income during the audit process agent koczergo calculated that dollar_figure in deposits was made to petitioners' bank accounts and from that amount she made the following adjustments reductions dollar_figure for transfers between accounts dollar_figure for the gross_receipts reported by petitioners dollar_figure for interest and dollar_figure for dividends reported by petitioners dollar_figure for disability payments received by petitioners and dollar_figure for sales_tax paid after subtracting the total of those amounts from the dollar_figure in deposits agent koczergo calculated and proposed net bank_deposits and unreported gross_receipts of dollar_figure following the audit and during the pretrial portion of this case agent koczergo was informed of additional nontaxable transfers that would increase the total from dollar_figure to dollar_figure and correspondingly reduce the net bank_deposits and proposed unreported income from dollar_figure to dollar_figure respondent determined unreported gross_receipts of dollar_figure in the notice_of_deficiency and now concedes that the correct amount in accord with agent koczergo's revised calculations should be dollar_figure with respect to the cost_of_goods_sold reported by petitioners agent koczergo was unable to reconcile that amount to the records vendor ledger sheets and canceled checks provided by petitioners accordingly she reconstructed petitioners' cost_of_goods_sold by adding the following amounts dollar_figure shown in petitioners' vendor ledger sheets dollar_figure shown on canceled checks that did not appear to be a duplication of those shown on the vendor ledger sheets dollar_figure based on oral representations received by agent koczergo dollar_figure shown on check stubs for december no canceled checks were available for december that did not appear to be a duplication of those shown on the vendor ledger sheets and dollar_figure shown on check stubs for months other than december that did not appear to be a duplication of those shown on the vendor ledger sheets in this manner agent koczergo computed a total cost_of_goods_sold of dollar_figure for respondent's notice_of_deficiency contained the determination that the dollar_figure petitioners reported as cost_of_goods_sold should be increased by dollar_figure to arrive at the dollar_figure calculated by agent koczergo petitioners reported on their income_tax return a dollar_figure opening and a dollar_figure ending inventory and no purchases costs of materials labor or supplies after subtracting the reported ending from the opening_inventory petitioners reflected a dollar_figure cost_of_goods_sold agent koczergo did not observe any inventory on hand during audit-related trips to petitioners' home business location and she did not use an inventory figure in arriving at cost_of_goods_sold prior to performing a bank_deposits analysis agent koczergo performed a cash t analysis consisting of amounts that she concluded represented petitioners' personal expenditures that analysis is intended to measure a taxpayer's reported income against personal expenditures to determine whether more was spent than was reported agent koczergo's analysis reflected that petitioners expended about dollar_figure more than they reported for the year and based on that analysis and because of petitioners' inadequate records agent koczergo proceeded to employ the bank_deposits method to reconstruct petitioners' income for petitioners maintained four bank accounts during petitioners designated three of the accounts as follows pamela t rifkin dba metamorphosis design group client trust account pamela t rifkin dba metamorphosis design group general account and stephen h rifkin or pamela rifkin the balance of the pamela t rifkin dba metamorphosis design group client trust account was about dollar_figure at the beginning and dollar_figure at the end of and petitioners deposited dollar_figure into it during the year the fourth account was not used in the bank deposit analysis performed by agent koczergo other than with respect to dollar_figure of disability payments received petitioners did not show or advise respondent that they had additional nontaxable transfers between accounts and or received nontaxable amounts that were or could have been deposited in the bank accounts used by agent koczergo to reconstruct income for ultimate findings_of_fact petitioners failed to report dollar_figure of gross_receipts on their income_tax return petitioners failed to claim dollar_figure in cost_of_goods_sold for their income_tax year opinion the focus of the parties' briefs and trial presentations concerns respondent's determination of unreported income increased cost_of_goods_sold and whether petitioners are liable for the accuracy-related_penalty concerning respondent's reconstruction of petitioners' income by means of the bank_deposits method petitioners argue that respondent's methodology is flawed and that petitioners' accountant's approach developed after the audit more accurately reflects petitioners' income where as here taxpayers have failed to provide adequate_records substantiating their income an indirect method may be used to reconstruct income 348_us_121 respondent used the bank_deposits method to reconstruct petitioners’ income petitioners must now prove by a preponderance_of_the_evidence that respondent's determination is erroneous rule a 290_us_111 394_f2d_366 5th cir affg tcmemo_1966_81 taxpayers are required to maintain records including the maintaining of documentation of transactions expenses etc see sec_6001 the bank_deposits method has been approved as an indirect method with which to reconstruct income 721_f2d_1514 11th cir citing 577_f2d_1165 5th cir in 102_tc_632 we described the attributes and use of the bank_deposits method as follows bank_deposits are prima facie evidence of income 87_tc_74 and the taxpayer has the burden of showing that the determination is incorrect 64_tc_651 affd 566_f2d_2 6th cir in such case the commissioner is not required to show a likely source_of_income id although here she has done so the bank_deposits method assumes that all money deposited in a taxpayer's bank account during a given period constitutes taxable_income but the government must take into account any nontaxable source or deductible expense of which it has knowledge dileo v commissioner t c pincite here petitioners do not contend that the deposits were not made or that respondent did not allow for nontaxable sources or for additional deductions instead petitioners argue that their method more accurately reflects income on brief petitioners generally describe their argument as follows petitioners have proven they have taxable_income for the year predicated on a logical method of computing same and said method is superior to and more trustworthy than the method so used by respondent taxpayers used a separate bank account which they designated as a_trust account to hold clients ' money for purposes of providing future decorating services including purchase of furnishings and contracting out other decorating functions the taxpayers drew down on these funds as vendor invoices were presented upon completion of a customer order or project funds remaining from a job were transferred to another account designated as the business account as shown from the record at the end of there was only dollar_figure remaining in the trust account pending disbursement compared to dollar_figure at the beginning of the year the prior means that all of the non-disputable dollar_figure in deposits were used in payments to vendors and suppliers with the exception of a mere dollar_figure which was transferred over to the business account the taxpayers followed this procedure with substantial and reliable consistency exercising due petitioners have also urged us to take into account the settlement figures for the year in judging the year because respondent agreed that the income_tax deficiency was dollar_figure and that no sec_6662 penalty is to apply petitioners contend that the larger amount and penalty determined by respondent for is inherently inconsistent and contrary to the pattern that petitioners contend exists in their reporting of income from their business petitioners' contentions are oblivious to many principles of evidentiary procedural and substantive law for example under the well-established principles of 333_us_591 each taxable_year or period is not a predicate for another period unless the principles of res_judicata or collateral_estoppel have been shown to apply petitioners have not shown that the facts and circumstances of the year were decided and are identical to those of the tax_year in addition the details of the parties’ settlement of the year generally may not be disclosed to the court see fed r evid care to see that the obligations of a project were fully paid off before the taxpayers could claim and transfer any funds to gross revenue predicated on same this trust account principle should be respected and as only an opening premise the dollar_figure should become the opening universe for purposes of gross revenue petitioners therefore argue that they used a methodology where customers’ advances and or payments were placed in a_trust or customers’ bank account and that the amounts transferred from the trust account to another business-denominated account represented the net_income or profit from the customer transactions after paying petitioners' suppliers or subcontractors petitioners offered a certified_public_accountant who after respondent's audit and issuance of the notice_of_deficiency observed the records and methodology for and concluded that it was a workable approach to reporting income petitioners' accountant witness however did not audit or verify petitioners' methodology for or show how petitioners' records would have systemic integrity more significantly the records of petitioners' business were prepared by mr rifkin who was deceased as of the time of trial and mrs rifkin was not familiar with the record methodology or the return preparation she testified that she signed the tax_return without reviewing its contents accordingly we are left with petitioners' accountant witness' conclusion that the system used could work but no way to understand if the methodology was properly followed or to specifically verify the amount of income reported by petitioners for those inadequacies are attributable to petitioners' lack of adequate_records that would permit verification mrs rifkin testified that customers usually gave a deposit to petitioners of percent of a proposed job and that amount was deposited into the trust account she further testified that a customer's deposits were not used for jobs or purposes other than that customer's job mrs rifkin went on to explain that as items were purchased for a client's job the amounts were taken from the trust account she did not explain how the customer’s deposits were segregated and or accounted for finally after completing a job for a customer if any amount was left mrs rifkin testified that the profit would be transferred out of the customer’s trust account to petitioners’ regular business account the balance of the trust account which had dollar_figure of deposits during the year was about dollar_figure at the beginning and dollar_figure at the end of we find it curious that deposits in the trust account would shrink to less than dollar_figure at the end of each year when annual activity in the account approached dollar_figure when respondent's counsel asked mrs rifkin about that apparent incongruity she did not provide any explanation other than the account tended to fluctuate more importantly respondent has shown that deposits were made to petitioners' accounts that all transfers between accounts that were located or brought to respondent's attention were subtracted from the total deposits and that a further and substantial reduction was made for petitioners' cost_of_goods_sold petitioners have not shown that any additional transfers between accounts occurred and or that respondent's cost_of_goods_sold calculation should be increased moreover petitioners have not shown that any additional deposits other than the ones identified by respondent were from nontaxable sources or that the bank deposit analysis should be otherwise adjusted instead petitioners attempt a collateral attack arguing that a comparison of their living_expenses for does not comport with the amount of income reconstructed by respondent the living expense analysis that had been conducted by respondent's agent was a litmus test to determine generally whether petitioners were living within the means reported for the taxable years respondent has not vouched for the accuracy or completeness of that approach and petitioners have not shown how in this setting such an analysis would be more reliable than the methodology used and relied upon in respondent's determination petitioners have made their collateral claims without offering detailed analysis to show what if anything happened to the unexplained deposits we find that petitioners' approach falls short of showing that respondent's bank deposit and cost of goods calculations are in error in addition petitioners have not shown that their approach would be more reliable than respondent's or that it was in fact reliable and or verifiable respondent also disallowed a total of dollar_figure in claimed expenses on petitioners' schedule c and dollar_figure of itemized_deductions on schedule a of petitioners' income_tax return as a result of disallowing the itemized_deductions respondent allowed petitioners a dollar_figure standard_deduction petitioners failed to substantiate the claimed expenses and itemized_deductions or to show respondent's determination to be in error regarding these items accordingly respondent's determination is sustained as to the disallowed expenses and deductions finally respondent determined an accuracy-related negligence_penalty under sec_6662 for petitioners' taxable_year sec_6662 and b provides that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations then there shall be added to the tax an amount equal to percent of the amount of the underpayment which is so attributable respondent argues that the entire deficiency should be subject_to the 20-percent penalty because there was dollar_figure of unreported gross_receipts no substantiation of claimed expenses untrustworthy books_and_records and lack of cooperation the term negligence has been defined to include any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and a lack of due care or failure to do what a reasonable and ordinary person would do under the circumstances sec_6662 see 85_tc_934 petitioners have the burden of proving that respondent’s determination is in error rule a 58_tc_757 petitioner pamela t rifkin's argument as to why we should not find her liable for the sec_6662 penalty is twofold she had nothing to do with the preparation of the return and she did not review it prior to signing it and respondent's settlement of the taxable_year for a de_minimis amount should have some bearing on the outcome of the tax year's result we have already rejected petitioners' attempt to rely on the tax_year as a basis for resolution of the issues before the court for the year as to mrs rifkin’s argument that she had nothing to do with the return preparation and or that she relied solely on her husband for those matters this court has in similar situations rejected that argument see goldberg v commissioner tcmemo_1997_74 and cases cited therein in reaching our conclusion that the penalty should apply to both petitioners we have considered that mrs rifkin operated the business dealt with the clients and likely received and made payments in connection with the business her attempt to attribute the return inadequacies to her now deceased husband must fail to reflect the foregoing and to account for concessions of the parties decision will be entered under rule
